





EXHIBIT 10.1
HASBRO, INC.
RESTATED 2003 STOCK INCENTIVE PERFORMANCE PLAN
STOCK OPTION AGREEMENT FOR EMPLOYEES
(WITH NON-COMPETE)
__________, 2020 GRANT


AGREEMENT, made effective as of __________, 2020, by and between HASBRO, INC., a
Rhode Island corporation (the "Company") and the designated option grant
recipient (the "Optionee").
WHEREAS, Optionee is an employee of the Company or of a direct or indirect
subsidiary of the Company and is eligible to participate in the Company's
Restated 2003 Stock Incentive Performance Plan, as amended (the "Plan"), and
WHEREAS, the Compensation Committee (the "Committee") of the Board of Directors
of the Company (the "Board") acting in accordance with the provisions of the
Plan is granting to Optionee a non-qualified stock option to purchase the
specified number of shares of Common Stock of the Company, par value $.50 per
share (the "Common Stock"), at a price determined by said Committee to be not
less than the fair market value of such Common Stock on the date of said grant,
subject to and upon the terms and conditions set forth in the Plan and as
hereinafter set forth.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto agree as follows:
W I T N E S S E T H:
1.    Contingent upon and in consideration for the Optionee having executed and
delivered to the Company’s designated contact no later than ________, 2020 a
Non-Competition, Non-Solicitation and Confidentiality Agreement (the
“Non-Compete Agreement”) between the Optionee and the Company in the form
provided to the Optionee by the Company (or otherwise confirming the terms of
the Optionee’s existing Non-Compete Agreement), the Company hereby grants to the
Optionee effective on ________, 2020, pursuant to the Plan, a copy of which is
attached hereto as Appendix A and the provisions of which are incorporated
herein as if set forth in full, a stock option to purchase all or any part of
the number of shares of Common Stock (the "Shares"), described in Paragraph 3
below (the "Option"), subject to and upon the terms and conditions set forth in
the Plan and the Non-Compete Agreement and the additional terms and conditions
hereinafter set forth. The Option is evidenced by this Agreement. In the event
of any inconsistency between the provisions of this Agreement and the provisions
of the Plan, the provisions of the Plan shall govern. Terms used herein and not
otherwise defined shall have the meaning set forth in the P




--------------------------------------------------------------------------------





lan. For the avoidance of doubt, if the Optionee has not executed and delivered
to the Company’s designated contact the Non-Compete Agreement (or otherwise
confirmed the effectiveness of the Optionee’s existing Non-Compete Agreement) on
or before ________, 2020 the Option represented by this Agreement will never
take effect and will be null and void.
2.    By accepting this award the Optionee hereby acknowledges and agrees that
(i) this Option, and any shares the Optionee may acquire under this Option in
the future or any of the proceeds of exercising this Option or selling any
shares acquired pursuant to this Option, as well as any other incentive
compensation the Optionee is granted after adoption, is subject to the Company’s
Clawback Policy, which was adopted by the Company’s Board of Directors in
October 2012, and (ii) this Option, and any shares the Optionee may acquire
under this Option in the future or any of the proceeds of exercising this Option
or selling any shares acquired pursuant to this Option, as well as any other
incentive compensation the Optionee is granted after will be subject to the
terms of such Clawback Policy, as it may be amended from time to time by the
Board in the future. Such acknowledgement and agreement was a material condition
to receiving this Option, which would not have been granted to the Optionee
otherwise. Additionally, the Optionee acknowledges and agrees that if the
Optionee is or becomes subject to the Hasbro, Inc. Executive Ownership Policy,
effective as of March 1, 2014, as it may be amended from time to time by the
Board in the future (the “Stock Ownership Policy”), then by accepting this award
and any shares that the Optionee may acquire in the future pursuant to this
award, as well as any other equity-based incentive compensation the Optionee is
granted after the Optionee becomes subject to the Stock Ownership Policy, the
Optionee agrees that the Optionee will be subject to the terms of the Stock
Ownership Policy, including without limitation the requirement to retain an
amount equal to at least 50% of the net shares received as a result of the
exercise, vesting or payment of any equity awards granted until the Optionee’s
applicable requirement levels are met.
3.    This Agreement relates to an Option to purchase the specified number of
shares which have been communicated to the Optionee at an exercise price of
$_____ per share (the "Exercise Price Per Share"). (Hereinafter, the term
"Exercise Price" shall mean the Exercise Price Per Share multiplied by the
number of shares being exercised.) Subject to the provisions of the Plan and of
this Agreement, the Optionee shall be entitled to exercise the Option on a
cumulative basis until the day preceding the seventh anniversary of the date of
the grant in accordance with the following schedule:
Period
 
Cumulative Percent of Option Exercisable
________ ____ to ________ ____
 
0%
________ ____ to ________ ____
 
33 1/3%
________ ____ to ________ ____
 
66 2/3%
________ ____ to ________ ____
 
100%







--------------------------------------------------------------------------------





In determining the number of shares exercisable in accordance with the above
table, fractional shares shall be disregarded.
4.     In the event that Optionee wishes to purchase any of the shares then
purchasable under the Option as provided in Paragraph 3 hereof, Optionee shall
deliver or shall transmit to the Company or to the Company’s designee, in the
manner designated by or on behalf of the Company, a notice in the form and/or in
the manner designated by or on behalf of the Company or its designee, as the
same may be amended or supplemented from time to time by or on behalf the
Company, together with a check payable to Hasbro, Inc. or its designee, if
applicable, (or accompanied by wire transfer to such account of the Company or
its designee as the Company may designate) in United States dollars, in the
aggregate amount of the Exercise Price, or shares of Common Stock held by the
Optionee for at least six (6) months (duly endorsed to the Company or its
designee, if applicable, or accompanied by an executed stock power, in each case
with signatures guaranteed by a bank or broker if required by the Company or its
designee) having a Fair Market Value (as defined in the Plan) equal to the
Exercise Price, or a combination of such shares having a Fair Market Value less
than the Exercise Price and a check in United States dollars for the balance of
the Exercise Price.
Unless an Optionee shall have made advance alternative arrangements satisfactory
to the Company, or to the Company’s designee, each Optionee shall deliver to the
Company or its designee, together with the required notice of exercise and
payment of the Exercise Price as aforesaid, a check payable to Hasbro, Inc. or
its designee, if applicable, or a wire transfer to such account of the Company
or its designee, if applicable, as the Company may designate, in United States
dollars, in the amount of any withholding required by law for any and all
federal, state, local or foreign taxes payable as a result of such exercise.
Each Optionee shall consult with the Company or the Company’s designee in
advance of the exercise so as to determine the amount of withholding taxes due.
An Optionee may also elect to satisfy any withholding taxes payable as a result
of such exercise (the "Taxes"), in whole or in part, either (i) by having the
Company or its designee withhold from the shares of Common Stock to be issued
upon exercise of the Option or (ii) delivering to the Company or its designee
shares of Common Stock already owned by the Optionee and held by the Optionee
for at least six (6) months (represented by stock certificates duly endorsed to
the Company or accompanied by an executed stock power in each case with
signatures guaranteed by a bank or broker to the extent required by the Company
or its designee), in each case in an amount whose Fair Market Value on the date
of exercise is either equal to the Taxes or less than the Taxes, provided that a
check payable to Hasbro, Inc. or its designee, if applicable, or a wire transfer
to such account of the Company or its designee as the Company may designate, in
United States dollars for the balance of the Taxes is also delivered to the
Company, or its designee, at the time of exercise.




--------------------------------------------------------------------------------





In addition, the Optionee shall comply with such other requirements and provide
such additional information and documentation as is reasonably required by the
Company, or the Company’s designee, to process any exercise of this option and
resulting delivery of shares. As soon as practicable after receipt of the notice
of exercise, Exercise Price, Taxes, and such other information and documentation
as the Company or its designee shall require, the Company or its designee shall
deliver or cause to be delivered to Optionee the shares in respect of which the
Option was so exercised (less any shares deducted to pay Taxes in accordance
with Optionee's election).
5.    (a) If an Optionee who is an employee of the Company or of a direct or
indirect subsidiary of the Company retires at his or her Normal Retirement Date
(as defined below), or an Optionee with at least one year of Credited Service of
the Company suffers a permanent physical or mental disability (as defined below)
or dies, in each case without the Optionee having fully exercised any Option
granted to the Optionee, then the Optionee, the executor, administrator or
trustee of the Optionee’s estate, or the Optionee’s legal representative, as the
case may be, shall have the right to exercise any Option under the Plan, for a
period of not more than one (1) year after such retirement, such disability, or
in the case of death, the appointment and qualification of such executor,
administrator or trustee (except that in no event other than death may such
Option be exercised later than the day preceding the seventh anniversary of the
date of the grant of such Option). In each such case, the Option will be
exercisable with respect to all or any part of the number of shares to which the
Option relates, whether or not said Option was fully exercisable in accordance
with the schedule set forth in Section 3 of this Agreement as of the date of
such retirement, disability or death. Thereafter, such Option, to the extent not
so exercised during such one-year period shall be deemed to have expired
regardless of the expiration date otherwise specified in Section 2 hereof.
(b)    If an Optionee who is an employee of the Company or of a direct or
indirect subsidiary of the Company retires at an Early Retirement Date (as
defined below), without the Optionee having fully exercised any Option granted
to him or her, the Optionee shall have the right to exercise the unexercised
portion of any Option theretofore granted, but only to the extent said Option
was then exercisable in accordance with the schedule set forth in Section 3 of
this Agreement, for a period of not more than three (3) months after the date of
early retirement (but in no event shall the exercise period extend beyond the
day preceding the seventh anniversary of the date of grant of the Option).
Thereafter, the Option, to the extent not exercised during such three-month
period shall be deemed to have expired, regardless of the expiration date
otherwise specified in Section 3 hereof.
(c)    If an Optionee ceases to be employed by the Company or by a direct or
indirect subsidiary of the Company for any reason other than the reasons set
forth in subsections (a), (b) and (d) of this Section 5, he or she shall have
the right to exercise the unexercised portion of any Option theretofore granted
to Optionee, but only to the extent said Option was then exercisable in
accordance with the schedule




--------------------------------------------------------------------------------





set forth in Section 3 of this Agreement as of the date of termination, for a
period of not more than three (3) months after any such termination (but not, in
any event, later than the day preceding the seventh anniversary date of the
grant of such Option). Thereafter, such Option, to the extent not so exercised
during such three-month period, shall be deemed to have expired, regardless of
the expiration date otherwise specified in Section 3 hereof.
For purposes of subsections (a) and (b) above:
*    A year of "Credited Service" shall mean a calendar year in which the
Optionee is paid for at least 1,000 hours of service (as defined in the frozen
Hasbro Pension Plan) as an employee of the Company or of a subsidiary of the
Company. A Optionee does not need to be, or have been, a participant in the
Hasbro Pension Plan.
*    "Early Retirement Date" shall mean: the day on which an Optionee who has
attained age fifty-five (55), but has not reached age sixty-five (65), with ten
(l0) or more years of Credited Service, retires. An Optionee is eligible for
early retirement on the first day of the calendar month coincidental with or
immediately following the attainment of age fifty-five (55) and the completion
of ten (l0) years of Credited Service, and "early retirement" shall mean
retirement by an eligible Optionee at the Early Retirement Date.
*    "Normal Retirement Date" shall mean: the day on which an Optionee who has
attained age sixty-five (65) with five (5) or more years of Credited Service,
retires. An Optionee is eligible for normal retirement on the first day of the
calendar month coincident with or immediately following the Optionee's
attainment of age sixty-five (65) and completion of five (5) or more years of
Credited Service, and "normal retirement" shall mean the retirement by an
eligible Optionee at the Normal Retirement Date.
*    "permanent physical or mental disability" shall mean: an Optionee's
inability to perform his or her job or any position which the Optionee can
reasonably perform with his or her background and training by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or to be of long, continued and indefinite duration.
(d) Notwithstanding the foregoing, the Optionee acknowledges and agrees that
this Option, and any and all rights the Optionee may have hereunder, including
any rights with respect to any portion of this Option which may have vested in
accordance with the Schedule set forth in Section 3 above, shall terminate
immediately upon a termination of the Optionee’s employment with the Company for
cause or for any such other reason that casts such discredit on the Optionee as
to make termination of the Option appropriate. Whether an Optionee has been
terminated for cause or for such other reason that casts such discredit on the
Optionee as to make termination of the Option appropriate will be determined by
the Administrator in its sole discretion, and in making this determination the
Administrator will not be limited




--------------------------------------------------------------------------------





by any definition of “Cause” which appears in the Plan. The Optionee’s agreement
to the terms in this Section 5(d) are a material condition to the grant of this
Option and this Option would not be granted to the Optionee if the Optionee did
not agree to such terms.
6.    The adjustment provisions set forth in Section 8 of the Plan shall apply
to this Option.
7.    This Option shall not be transferable by the Optionee, in whole or in
part, except in accordance with Section 7 of the Plan, and shall be exercisable
only as hereinbefore provided. Any purported assignment, transfer, pledge,
hypothecation or other disposition of the Option or any interest therein
contrary to the provisions of the Plan, and the levy of any execution to, or the
attachment or similar process upon, the Option or any interest therein, shall be
null and void and without effect.
8.    Subject to the applicable provisions of the Plan, and particularly to
Section 7 of the Plan, this Agreement shall be binding upon and shall inure to
the benefit of Optionee, Optionee's successors and permitted assigns, and the
Company and its successors and assigns.
9.    In connection with a Change in Control the Option will be treated in the
manner set forth in the Plan, as such Plan has been amended by the Company’s
shareholders through the date of such Change in Control.     
10.    This Agreement shall be construed and enforced in accordance with the
internal laws of the State of Rhode Island and Providence Plantations and
applicable Federal law.
11.    Notwithstanding any other terms and conditions of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the issuance of this
Option or shares of Common Stock the Optionee may become entitled to under this
Option in the future, the Company shall not be required to deliver any such
securities prior to the completion of any registration or qualification of any
such securities under any non-U.S. securities, exchange control or other law, or
under the rulings or regulations of any governmental regulatory body, or prior
to obtaining any approval or other clearance from any governmental agency, which
registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. The Optionee understands that the
Company is under no obligation to register or qualify any such securities with
any non-U.S. securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of any such securities. Further,
the Optionee agrees that his or her participation in the trade and acceptance of
such securities is voluntary and that the Company shall have unilateral
authority to amend the Plan and the Agreement without the Optionee's consent to
the extent necessary to comply with securities or other laws applicable to
issuance of any such securities.




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company and the Optionee have entered into this
Agreement effective as of the day and year first above written. By accepting the
terms of the award represented by this Agreement through an electronic form
offered by the Company, or the Company’s designee, the Optionee hereby agrees to
the terms of this Agreement with the same effect as if the Optionee had signed
this Agreement.




HASBRO, INC.


By: /s/ Brian Goldner
Brian Goldner
Chairman and Chief Executive Officer




By: _________________________
Optionee






